                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION



 KETWON WESTMORELAND,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-85




 MR.PINEIRO,

                Defendant.



                                            ORDER


       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation,(doc. 5). Though Plaintiff did

not file Objections to this Report and Recommendation, he did file a Reply and Response to the

Report and Recommendation and a Notice of Interlocutory Appeal. (Docs. 6, 7). However,

"[fjederal courts sometimes will ignore the legal label that a pro se litigant attaches to a motion

and recharacterize the motion in order to place it within a different legal category." Retic v. United

States. 215 F. App'x 962, 964 (11th Cir. 2007)(quoting Castro v. United States. 540 U.S. 375,

381 (2003)). This Court may "recharacterize a pro se litigant's motion to create a better

correspondence between the substance of the motion and its underlying legal basis." Rameses v.

United States District Court. 523 F. App'x 691,694(11th Cir. 2013). Federal courts "may do so

in order to avoid an unnecessary dismissal,to avoid inappropriately stringent application offormal

labeling requirements, or to create a better correspondence between the substance of the motion

and its underlying legal basis."      Id (quoting Castro. 540 U.S. at 381-82).            The Court

recharacterizes Plaintiffs Reply and Response as his Objections to the Report and

Recommendation. In addition,the Court recharacterizes Plaintiffs Notice ofInterlocutory Appeal
as an appeal ofthe Magistrate Judge's Order denying Plaintiff permission to proceed in this Court
on an informa pauperis basis.

        The Magistrate Judge's denial of Plaintiffs motion to proceed in forma pauperis is not

clearly erroneous, nor is it contrary to law. Fed. R. Civ. P. 72(a). The Court OVERRULES

Plaintiffs appeal ofthe Magistrate Judge's Order denying Plaintiffinformapauperis status in this

Court. The Court's Order dated October 17, 2018, shall remain the Order ofthe Court.

        Further,the Magistrate Judge recommended the Court dismiss without prejudice Plaintiffs

Complaint because he failed to fully and truthfully disclose his litigation history. (Doc. 5, pp. 4-

6). In his Objections, Plaintiff admits he marked through the questions regarding previous

litigation on his Complaint and understood the questions on the form. (Doc. 6, p. 1). Plaintiff

alleges, however,that he did not understand the "dismiss[al] of his previous lawsuit," as he did not

pursue this lawsuit or have access to information relating to that case. (Id.) Plaintiff contends he

was not being dishonest in marking through the sections of the complaint form regarding his

previous cause of action; rather. Plaintiff avers he "simply avoided" these sections because he had

"no intellectual knowledge" of this case. (Id.)

       Plaintiffs attempt to excuse what he previously failed to disclose cannot"serve to overlook

[Plaintiffs] abuse of the judicial process." Hood v. Tompkins. 179 F. App'x 818, 819(llth Cir.

2006). While Plaintiffs claimed intentions are irrelevant, the Court observes Plaintiff marking

through the questions—as though these questions did not apply to him because he had not filed

any previous lawsuits or had any previous lawsuits dismissed as being frivolous, malicious, or

failed to state a claim—was an intentional act. See Shelton v. Rohrs. 406 F. App'x 340, 340-41

(11th Cir. 2010)(affirming dismissal of action without prejudice for prisoner plaintiffs abuse of

judicial process where plaintiff failed to disclose four previous civil actions; even if prisoner did

not have access to his legal materials, he would have known that he filed multiple previous
lawsuits.). As the Magistrate Judge noted,"The plain language of the Complaint form is clear,
and Plaintiff failed to answer fully and truthfully." (Doc. 5, p. 6).

       Accordingly,the Court OVERRULES Plaintiffs Objections and ADOPTS the Magistrate

Judge's Report and Recommendation as the opinion of the Court. The Court DISMISSES

without prejudice Plaintiffs Complaint, DENIES Plaintiff informa pauperis status on appeal,

and DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal.

       so ORDERED,this                      of January. 2019.




                                        J. RANDAL HALL,CHIEF JUDGE
                                        UNITEDyrATES DISTRICT COURT
                                        SQLUHERN DISTRICT OF GEORGIA
